Citation Nr: 0021418	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  92-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hydrocephalus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from January 31 to March 
19, 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the RO.

The Board remanded this case in June 1994, October 1995, 
August 1996 and May 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been received.

2.  The veteran's congenital hydrocephalus is shown to have 
existed prior to service.

3.  The veteran is shown as likely as not to have undergone 
an increase in severity of her preexisting hydrocephalus, 
beyond its natural progression, during her period of active 
duty.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
hydrocephalus was aggravated by service.  38 U.S.C.A. §§ 
1101, 1111, 1131, 1137, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Medical records dated prior to the veteran's period of 
service show no diagnosis of hydrocephalus.  Private records 
of hospitalization in July 1978 indicate that the veteran was 
essentially normal physically.  Symptoms of pain in the lower 
left quadrant and slight nausea without vomiting were 
reported on a July 1979 hospital discharge summary; however, 
these symptoms were related to the veteran's left adnexal 
mass.

At her January 1980 clinical evaluation prior to entrance 
into service, the veteran was evaluated as normal except for 
scars on the wrist, face and chin.  On her report of medical 
history, the veteran checked "no" next to questions 
regarding prior dizziness, headaches and stomach trouble.  
Service medical records reveal that the veteran was admitted 
and treated on numerous occasions throughout February and 
March 1980 for symptoms including dizziness, passing out, 
abdominal pain, nausea and vomiting.  Assessments included 
gastritis, gastroenteritis, acute abdominal pain, viral 
syndrome, possible ulcer, gynecological problems, syncope and 
somatic symptoms.  At a March 1980 consultation report, a 
clinical psychologist noted that the veteran was seen on sick 
call 25 times since January 31, and that separation from 
service was recommended.  The diagnosis was inadequate 
personality manifesting itself in psychosomatic symptoms.  
The veteran was recommended for administrative discharge.

Post-service medical records from private facilities in the 
years immediately after separation from service included 
diagnoses of prenatal hydrocephalus and congenital 
hydrocephalus.  Records from the Waterbury Hospital reported 
a diagnosis of hydrocephalus, advanced, etiology 
undetermined, and indicated that the veteran underwent a 
right ventriculoatrial shunt in April 1981.  Subsequent 
records noted that the symptoms of vomiting, dizziness and 
headaches were returning and that additional surgical 
procedures were necessary to adjust the shunt. 

The RO denied the veteran's claims of service connection for 
hydrocephalus in April 1981 and December 1982.  The RO found 
that the veteran's hydrocephalus was congenital and that 
there was an absence of any evidence of in-service 
aggravation.

Following the submission of additional medical opinions 
attesting to the ongoing symptomatology of the veteran's 
hydrocephalus and necessity for multiple ventricular shunting 
procedures, the RO reopened the veteran's claim of service 
connection for hydrocephalus in June 1991.  Once again, the 
RO denied that claim finding that there was no evidence of 
permanent aggravation of hydrocephalus during service.  

The veteran appealed this decision, and, through statements 
and testimony at her February 1992 hearing, she asserted that 
the record clearly showed that her hydrocephalus 
symptomatology, including vomiting, passing out and 
headaches, were exacerbated by the stress associated with her 
period of service. 

At a VA examination in November 1995, it was noted that in-
service symptoms including headaches, nausea, vomiting and 
syncope were not occurring prior to entry into active duty 
and that recurrent attacks continued after separation from 
service.  The examiner went on to state that while it 
appeared that syncope, nausea, vomiting and headaches arose 
while on active duty, it was impossible to say whether these 
symptoms would have occurred otherwise.   

As noted in the introduction, the Board remanded the 
veteran's case for additional development on four occasions.  
As part of the development requested by these remands, the VA 
sought a medical opinion regarding the question of whether 
the veteran's hydrocephalus was aggravated by service.  
Additionally, the VA  invited the veteran to obtain an 
independent medical opinion on this regard.

In September 1999, The Board received a medical opinion from 
the Veterans Health Administration.  The VA specialist stated 
that it was his opinion that it was not likely that the 
symptomatology described in the service records were 
manifestations of the veteran's hydrocephalus.  He indicated 
that his conclusion was correct for several reasons.  First, 
he noted that, if the symptoms described during service were 
due to the presence of the hydrocephalus, they would 
represent increasing intracranial pressure, which one would 
expect would result in increasingly serious neurologic 
findings such as deficits in mental status, visual loss, 
pupillary and ocular motor findings, papilledema and evidence 
of brain stem compression.  Such progression, if not 
relieved, would lead to a coma after several days or several 
weeks at most.  

Second, the persisting complaints of abdominal pain were not 
expected to be a part of the picture of increasing 
intracranial pressure or hydrocephalus.  

Third, when brain-imaging studies were performed, they showed 
neither evidence of an enlarging fourth ventricle nor 
evidence of an enlarging aqueduct of Sylvius.  When the test 
for communicating hydrocephalus was performed, there was 
evidence for communication through the aqueduct of Sylvius 
indicating the aqueduct was not completely closed.  As the 
aqueduct was not closed, one would expect there to be 
increasing size of the fourth ventricle if there were 
progressive increasing pressure as would be the case with 
increasing hydrocephalus as the cause of the nausea and 
vomiting.  

Fourth, as there was evidence that the aqueduct of Sylvius 
was open and as the fourth ventricle was not enlarged, it was 
his opinion that the nausea and vomiting did not indicate the 
presence of increasing intracranial pressure or increasing 
hydrocephalus.  

Finally, the VA specialist noted that it was not expected 
that hydrocephalus that occurred early in childhood or prior 
to birth on a congenital basis would after many years as an 
adult begin to produce nausea and vomiting.  

In partial response, the veteran submitted her own statement 
and copies of medical information from an Internet source 
regarding the nature of hydrocephalus.

The veteran's service representative submitted a fax from the 
veteran's private physician, Michael A. Williams, M.D., dated 
in May 2000, which included the initial findings and 
conclusions from his consultation with the veteran one day 
earlier.  In short, Dr. Williams concluded that the veteran 
had compensated congenital hydrocephalus that decompensated 
while she was in basic training in the Navy.  He stated that 
decompensated hydrocephalus was the cause of her symptoms of 
nausea, vomiting and syncope and that the Navy physicians 
failed to consider neurological causes, and thus did not 
diagnose hydrocephalus.  He noted that it was possible that 
her symptoms could have emerged even if she had not been 
enlisted in the Navy and undergone training, but that the 
onset of her symptoms occurred after she started basic 
training.  He opined that it was as likely, or more likely, 
than not that the onset was aggravated by basic training and 
that it was as likely, or more likely, than not that the 
progression was worse than normal because of basic training. 

On the final report, submitted a few days later, Dr. Williams 
included more elaborate findings and conclusions, making 
specific references to his own examination of the veteran and 
to other medical records on file, including the September 
1999 VA medical opinion cited above. 

Following a June 2000 Supplemental Statement of the Case 
(SSOC), which indicated that veteran's claim was denied, in 
essence, because the VA found the September 1999 VA medical 
opinion to be more credible than the report and medical 
opinion of Dr. Williams, the veteran's service representative 
submitted additional evidence with a waiver of RO 
jurisdiction that was signed by the veteran.  This additional 
evidence included another statement by Dr. Williams 
indicating that he had read the SSOC and that he wanted to 
further describe his qualifications and rebut the case made 
in that SSOC.  Dr. Williams noted that he was a neurologist 
and neurological intensive care specialist by training, with 
an outpatient clinical practice focussing almost exclusively 
on adult hydrocephalus for the previous ten years.  He 
indicated that he had more experience with adult 
hydrocephalus than almost any other physician in the United 
States, that he had seen more than 25 patients in the ages of 
20 to 60 years (such as the veteran was when the onset of 
symptoms occurred), and that he had extensive experience and 
understanding of hydrocephalus, its presentation, 
radiographic findings and treatment.  In regard to the SSOC 
and the September 1999 VA medical opinion, Dr. Williams 
systematically rebutted conclusions reached by the VA 
physician, while at the same time supporting his own.

First, Dr. Williams noted that the data used by the VA 
physician was the same as that which he used in reaching his 
opinions.  Dr. Williams next pointed out that the VA 
physician's opinion that the lack of other findings during 
service (to include changes in mental status, visual loss, 
pupillary and ocular motor findings, papilledema, and 
evidence of brain stem compression or coma), meant that the 
veteran did not have decompensating hydrocephalus is a flawed 
opinion, because this is not the case for all patients with 
that disorder.  Dr. Williams indicated that he therefore 
rejected this reason for saying that the veteran did not have 
decompensating hydrocephalus.  Moving on to the next point, 
Dr. Williams attacked the VA physician's reliance on the lack 
of any showing of enlargement of either the fourth ventricle 
or the Sylvian aqueduct, as an indication that the veteran's 
in-service symptoms were not indicative of hydrocephalus.  
The private physician rejected this line of reasoning, 
pointing out that there was "no evidence in the medical 
literature to suggest that the fourth ventricle should 
enlarge in the case of communicating hydrocephalus, and it 
clearly is a false sign and a myth that is adhered to by many 
persons."  He went on to state that it was very possible and 
commonly seen for patients with decompensating hydrocephalus 
to have only enlargement of the lateral ventricles with no 
change in size of the fourth ventricle.  Thus, he concluded 
that the VA physician's assertion that the absence of these 
findings on brain imaging suggests that there was no 
relationship between the symptoms and the hydrocephalus was 
false.  Finally, in directly addressing the evidence of 
worsening symptomatology during service, Dr. Williams 
indicated that both the history from the veteran, as well as 
the documented records he reviewed, clearly identified that 
the veteran did not have any of her symptoms prior to the 
onset of her basic training and that her symptoms persisted 
afterward.  He also noted that there clearly was worsening of 
her symptomatology that coincided with the onset of basic 
training, and that the worsening was permanent inasmuch as it 
required lifelong treatment with a shunt.  In summary, Dr. 
Williams stated that he believed that there was no scientific 
basis for the conclusions that the VA physician reached.  He 
indicated that he had abundant experience with patients 
similar to the veteran, that he examined the veteran himself, 
and that he had described the rationale for the fact that her 
symptoms and her signs as well as her radiographic findings 
were all consistent with congenital hydrocephalus that 
decompensated while she was in basic training. 

The private physician also submitted a report of his 
credentials and qualifications as compiled by the Maryland 
Board of Physician Quality Assurance.  The report showed, in 
pertinent part, that Dr. Williams' specialties were neurology 
and neurological surgery; that he was a member of the 
American Medical Association; that his practice involved 
treating adults with hydrocephalus and evaluating patients 
with suspected malfunction of hydrocephalus shunts; that he 
was an assistant professor of neurology and neurosurgery at 
Johns Hopkins University; and that he was an attending 
physician in the Johns Hopkins neuroscience critical care 
unit.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a). 
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim. 38 U.S.C.A. § 
5107(a). The Board is satisfied that all available relevant 
evidence has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

Based on a review of the evidence as a whole, the Board first 
finds that the evidence is uncontradicted that the veteran's 
hydrocephalus preexisted service inasmuch as it was a 
congenital disorder.  The Board finds, however, that the 
evidence is in equipoise as to whether or not there was 
aggravation of the veteran's hydrocephalus during her period 
of service.  The two most persuasive opinions regarding this 
issue are the VA specialist's September 1999 opinion as well 
as that of Dr. Williams.  The Board finds that the evidence 
is in equipoise regarding the question of whether the 
veteran's symptoms shown in service were manifestations of 
the hydrocephalus.  The evidence is also in equipoise as to 
whether the symptoms constituted a worsening of the disorder 
beyond its natural progression.  Thus, by extending the 
benefit of the doubt to the veteran, the Board finds that 
service connection for hydrocephalus is warranted in this 
case.  38 C.F.R. § 3.102.  


ORDER

Service connection for hydrocephalus is granted.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

